Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 99.1 PREMIERWEST BANCORP ANNOUNCES INCREASED NET INCOME 3 RD QUARTER & YEAR-TO-DATE MEDFORD, OR  October 18, 2007: PremierWest Bancorp (NASDAQ  PRWT) announced a 9.4% increase in net income for the quarter ended September 30, 2007. Net income totaled $4,043,000 or $0.22 per fully diluted share for the third quarter of 2007, compared to the third quarter of 2006 when net income totaled $3,697,000, or $0.20 per fully diluted share. Net income through the first three quarters increased 5.2% when comparing 2007 year-to-date net income of $11,352,000 or $0.61 per fully diluted share to 2006 net income of $10,788,000 or $0.58 per fully diluted share. John Anhorn, Chief Executive Officer, stated, Strong balance sheet growth, excellent credit quality, a solid net interest margin and a focus on improving our efficiency ratio are key components to our success this most recent quarter. Anhorn followed, We continue to successfully implement our strategy of profitably growing relationships in our existing communities while looking for expansion opportunities both within and contiguous to our geographical footprint. STRONG BALANCE SHEET GROWTH At September 30, 2007 gross outstanding loans totaled $1.0 billion, representing growth of $28.3 million, or 11.6% annualized when compared to the immediately preceding quarter. For the three months ended September 30, 2007, outstanding loans averaged $990.2 million, an increase of $49.8 million when compared to the $940.5 million average for the three months ended June 30, 2007. Jim Ford, President stated, Strong growth in our major markets combined with the acquisition of a $10.8 million consumer finance portfolio on the last business day of the second quarter contributed to the substantial increase in average outstanding loans this most recent quarter. Ford continued, During the last four quarters, gross loans outstanding have grown $134.9 million or an average of $33.7 million per quarter. Total deposits at September 30, 2007 amounted to $926.4 million, an increase of $2.3 million or 1.0%, annualized, when compared to the immediately preceding quarter. Non-interest bearing deposits averaged $198.0 million during the quarter, an increase of $3.8 million or 2.0% when compared to the second quarter ended June 30, 2007. Interest bearing deposits, which at September 30, 2007 include $57.6 million in brokered deposits, totaled $732.7 million. Management noted that the increased use of wholesale funding is a direct reflection of the continued competitive deposit environment. Borrowings at September 30, 2007 totaled $52.1 million, compared to $38.3 million at June 30, 2007. EXCELLENT CREDIT QUALITY Non-performing assets, which include all loans past due 90 days or more, loans on non-accrual status, and other real estate owned, totaled 0.37% of assets at September 30, 2007, relatively unchanged from 0.33% at June 30, 2007. No other real estate was held at quarter end, and non-performing loans amounted to $4.1 million. The majority of the non-performing loans are concentrated in five credit relationships. The largest of these relationships amounts to $1.2 million and is secured by real estate. Management believes the potential for loss on this credit is $275,000 or less and has established a specific reserve to address the potential loss. Of the four remaining credits composing the majority: one is an established business in the process of selling with an expected closing date of early November, and was brought current during the first week in October; two are fully secured either with real estate or federal guarantees and no loss is expected. Non-performing loans also include one $700,000 credit acquired with the acquisition of Mid Valley Bank in 2004. The credit was placed on a cash basis at the time of the acquisition and has been performing satisfactorily during the last three years. The Allowance for Loan Losses totaled $11.4 million, or 1.14% of total loans at September 30, 2007. PremierWests loan loss provision for the quarter ended September 30, 2007 was $225,000, compared to a combined loan loss provision of $275,000 for the first two quarters of 2007. The increased loan loss provision this most recent quarter is attributable both to growth in the credit portfolio and managements review and assessment of the economic environment in the markets we lend. Management monitors the loan portfolio to ensure the Allowance remains adequate to absorb potential losses identified by the review process. Management believes the Allowance is adequate as of September 30, 2007. SOLID NET INTEREST MARGIN Net interest income totaled $14.3 million for the quarter ended September 30, 2007, an increase of 3.5% when compared to the immediately preceding quarter when net interest income totaled $13.8 million.
